UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 IN RE ALUMINUM WAREHOUSING                                       13-MD-2481 (PAE)
 ANTITRUST LITIGATION
                                                                        ORDER



PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed and approves of defendants' proposed redactions to the

Declaration of David P. Kaplan, to Exhibits A, H, J, and K thereto, and to Exhibit 2 to the

Declaration of John S. Playforth. Defendants may file the redacted versions on ECF and file the

unredacted versions under seal. The Court appreciates defendants' diligence in responding to its

concerns regarding filing under seal.

       SO ORDERED.



                                                            PauJ~      ge~ Ye,c *
                                                            United States District Judge


Dated: November 19, 2019
       New York, New York




                                                1
